In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐2435 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

COREY STINEFAST, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 1:09‐cr‐768‐2 — Amy J. St. Eve, Judge. 
                     ____________________ 

      ARGUED APRIL 10, 2013 — DECIDED AUGUST 1, 2013 
                 ____________________ 

   Before POSNER, WOOD, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  After  delivering  a  compact  disc 
full  of  child pornography  to an  FBI informant, Corey  Stine‐
fast  was  arrested  and  his  home  was  searched.  When  agents 
completed  the  search,  they  discovered  Stinefast’s  collection 
of  over  190,000  images  of  child  pornography,  including  im‐
ages  depicting  the  sexual  molestation  of  infants.  Stinefast 
was eventually charged with distributing child pornography 
in violation of 18 U.S.C. § 2252A(a)(2)(A). He pled guilty to 
2                                                        No. 12‐2435 

the  charge  and  received  an  above‐guideline  sentence  of  216 
months.  
    On appeal, Stinefast presents three challenges to his sen‐
tence.  He  first  contends  that  during  his  sentencing  hearing 
the  prosecutor  improperly  referred  to  inadmissible  and  po‐
tentially  incriminating  statements  Stinefast  purportedly 
made  to  the  government’s  psychiatric  expert  and  that  this 
comment  led  to  his  unreasonably  lengthy  prison  term.  We 
disagree. The prosecutor’s remark did not rise to the level of 
impropriety necessary to constitute plain error and, even if it 
did,  Stinefast  failed  to  show  that  it  influenced  the  district 
court’s sentencing decision. Stinefast next argues that the dis‐
trict  court  procedurally  erred  by  failing  to  address  the  ar‐
gument that his psychological disorders stemming from his 
own  history  of  sexual  abuse  limited  his  ability  to  refrain 
from engaging in child‐pornography‐related activity. We see 
no  error.  The  district  court’s  brief  mention  of  the  issue  was 
sufficient given the minimal evidence Stinefast presented to 
substantiate  his  diminished  capacity  argument.  Finally, 
Stinefast asserts that the district court imposed an unreason‐
ably high sentence. We think the court arrived at a reasona‐
ble  sentence  based  on  its  thorough  examination  of  the  rele‐
vant  sentencing  factors  and  specific  aspects  of  Stinefast’s 
background  such  as  the  vast  amount  of  child  pornography 
in his possession. As none of Stinefast’s issues have merit, we 
affirm.  
                          I. BACKGROUND 
     In May 2009, federal agents began working with a coop‐
erating individual (“CI”) after discovering a large amount of 
child pornography during a search of his residence. Hoping 
to  secure  favorable  treatment  from  the  government,  the  CI 
No. 12‐2435                                                          3

informed agents that he was part of a group who met in per‐
son and on the internet to view and trade child pornography. 
The  CI  identified  Corey  Stinefast  and  his  co‐defendant  Jose 
Garcia as the other members of this group.  
    On August  25,  2009,  the  CI,  equipped  with  a  hidden  re‐
cording device, met up with Stinefast and Garcia at Six Flags 
Great America in Gurnee, Illinois. The three men wandered 
around  the  park  for  several  hours,  stopping  periodically  to 
allow  Stinefast  to  surreptitiously  record  and  photograph 
young boys. Eventually, the group left the park and stopped 
at Stinefast’s car in the parking lot. Stinefast retrieved a disc 
from  his  car  and  handed  it  to  Garcia.  Garcia  then  gave  the 
disc  to  the  CI  who  promptly  delivered  it  to  federal  agents. 
The disc Stinefast provided contained numerous images and 
videos of child pornography. 
    Not long after the theme park meeting, FBI agents arrest‐
ed Stinefast at his home and executed a search warrant. Dur‐
ing the search, agents discovered in excess of 190,000 images 
and hundreds of videos depicting child pornography. Stine‐
fast’s collection included, among other items, images depict‐
ing  the  sexual  molestation  of  an  infant.  The  government 
eventually  charged  Stinefast  with  one  count  of  distributing 
child pornography in violation of 18 U.S.C. § 2252A(a)(2)(A). 
    On  March  14,  2011,  Stinefast  notified  the  government  of 
his intent to present expert evidence relating to a mental dis‐
ease  bearing  on  the  issue  of  his guilt  under  Federal  Rule  of 
Criminal  Procedure  12.2(b).  In  response,  the  government 
filed a motion to have its own expert examine Stinefast and 
evaluate his mental condition. In an agreed order, the district 
court  granted  the  government’s  motion  and  set  forth  the 
conditions under which the examination would take place. 
4                                                      No. 12‐2435 

     Soon after the government’s expert completed her exam‐
ination,  Stinefast  filed  a  notice  that  he  had  withdrawn  his 
mental disease defense along with a motion to preclude the 
government’s  expert  from  communicating  with  the  govern‐
ment,  the  court,  or  anyone  else  about  her  examination  of 
Stinefast.  The  government  asked  the  district  court  to  deny 
the motion because the relief sought might interfere with the 
expert’s  mandatory  reporting  obligations  under  Illinois  law 
to  the  extent  such  obligations  were  triggered  during  Stine‐
fast’s examination. See, e.g., 325 ILCS 5/4 (requiring psychia‐
trists with reasonable cause to believe a child known to them 
in their professional capacity may be suffering from abuse to 
file a report with Illinois Department of Children and Family 
Services). In reply, Stinefast contended that the government’s 
reference  to  its  expert’s  putative  reporting  obligations 
amounted  to  a  disclosure  that  Stinefast  had  admitted  abus‐
ing  children  during  his  examination.  Stinefast  contended 
that  such  disclosure  was  prohibited  under  both  the  Fifth 
Amendment  and  Federal  Rule  of  Criminal  Procedure 
12.2(c)(4).  
    The district court granted Stinefast’s motion in large part 
and  later  ordered  the  government’s  expert  to  refrain  from 
distributing her report to the court or to the Assistant United 
States  Attorneys  assigned  to  Stinefast’s  case.  The  court  did 
not  directly  address  whether  the  government’s  arguments 
constituted improper disclosures of information from Stine‐
fast’s examination in violation of Rule 12.2(c)(4). When Stine‐
fast’s  counsel  suggested  that  the  court  may  have  difficulty 
ignoring the government’s implication that Stinefast had re‐
vealed that he sexually abused children during his examina‐
tion, the court noted  that “[w]ell, I can certainly distinguish 
between  what  is  admissible  and  what  is  not  admissible.” 
No. 12‐2435                                                        5

Stinefast eventually pled guilty to distributing child pornog‐
raphy. 
    At  sentencing,  Stinefast  maintained  that  he  had  dimin‐
ished capacity at the time he committed the offense that ren‐
dered  him  less  culpable  than  an  ordinary  offender.  The 
sources  of  Stinefast’s  purported  diminished  capacity  were 
his low IQ and various psychological disorders (e.g., depres‐
sion,  anxiety,  and  post‐traumatic  stress  disorder)  that  he 
claimed  were  the  result  of  sexual  abuse  he  suffered  at  the 
hands of his older brother. Stinefast relied upon a psycholog‐
ical  evaluation  from  the  year  2000  that  documented  his 
abuse accusations as well as diagnoses for his mental health 
ailments. According to Stinefast, his psychological disorders 
and lack of intelligence rendered him more amenable to dis‐
tributing child pornography and militated in favor of a less‐
er sentence in his case. 
    In its sentencing presentation, the government highlight‐
ed Stinefast’s criminal history, inability to refrain from crimi‐
nal behavior, and the seriousness of his offense in requesting 
a sentence above the range recommended by the Guidelines. 
In  particular,  the  government  focused  on  Stinefast’s  2000 
conviction in Wisconsin state court for two counts of causing 
a child to expose his genitals. According to the complaint in 
that  case,  Stinefast  confronted  two  young  boys  in  a  public 
washroom  and  pulled  down  their  swimsuits  to  view  their 
genitals.  The  Wisconsin  court  sentenced  Stinefast  to  a  brief 
period of incarceration and ordered him to complete sex of‐
fender treatment. The government argued that Stinefast’s in‐
ability  to  refrain  from  sexually  exploiting  children  despite 
his  brief  jail  time  and  treatment  suggested  that  a  lengthy 
prison term was necessary to specifically deter Stinefast from 
6                                                        No. 12‐2435 

future  offenses.  Prosecutors  also  highlighted  the  volume  of 
child  pornography  Stinefast  had  amassed  in  support  of  its 
request for a higher sentence. 
    At  the  conclusion  of  its  argument,  the  government  re‐
ferred to the earlier dispute regarding Stinefast’s statements 
during his psychological evaluation by the government’s ex‐
pert: 
     [Government]: And one last thing– 
     The Court: Yes. 
     [Government]: –for just the record, your Honor. 
     The Court: Yes. 
     [Government]:  Months  and  months  and  months  ago, 
     there  was  discussion  held  on  the  record  regarding  a 
     psychosexual  evaluation  of  Mr.  Stinefast  by  the  gov‐
     ernment. And  as  we  discussed  on  the  record  months 
     and  months  ago,  the  Court,  as  you  acknowledged,  is 
     fully capable of hearing some things and considering 
     them and deciding not to consider them.  
     And  I  wanted  to  put  forth  on  the  record  today  that 
     anything  the  Court  heard  during  those  hearings  re‐
     garding—for instance, the government’s obligation to 
     make certain disclosures—you are not considering as 
     part of your sentence. 
     The  Court:  I  am  not  considering  those  as  part  of  my 
     sentence. 
    The  district court sentenced Stinefast to 216 months’  im‐
prisonment,  a  term  of  incarceration  more  than  five  years 
greater  than  the  top  of  his  Guidelines  range  of  121  to  151 
months. In justifying its above‐guidelines sentence, the court 
No. 12‐2435                                                          7

cited  the  amount  of  child  pornography  Stinefast  had  accu‐
mulated,  the  particularly  disturbing  nature  of  some  of  the 
images, and Stinefast’s continued sexual exploitation of chil‐
dren  despite  an  earlier  run‐in  with  the  criminal  justice  sys‐
tem. The court also rejected Stinefast’s argument that he de‐
served  a  reduced  sentence  because  of  psychological  trauma 
caused  by  the  sexual  abuse  he  endured  during  his  child‐
hood. Stinefast now appeals. 
                            II. ANALYSIS 
    Stinefast  presents  a  number  of  challenges  related  to  his 
sentence.  With  regard  to  the  sentencing  hearing,  Stinefast 
contends  that  the  prosecution  acted  improperly  by  remind‐
ing  the  court  that  Stinefast  may  have  revealed  prior  acts  of 
child abuse during the examination by the government’s ex‐
pert. Stinefast also maintains that the district court commit‐
ted  a  procedural  sentencing  error  by  failing  to  consider  his 
diminished  capacity  argument.  Furthermore,  Stinefast  con‐
tends  that  the  district  court’s  above‐guideline  sentence  was 
substantively unreasonable. 
    A.  No  Plain  Error  Resulted  from  Prosecutor’s  Com‐
        ments at Sentencing 
    Stinefast  argues  that  the  prosecutor  engaged  in  miscon‐
duct during the sentencing hearing by referring to Stinefast’s 
purported damaging statements to the government’s expert. 
When  a  defendant  argues  that  a  prosecutor  made  an  im‐
proper comment for the first time on appeal, we review the 
claim under the plain error standard. United States v. Turner, 
651 F.3d 743, 751 (7th Cir. 2011). To succeed under the plain 
error  standard,  Stinefast  first  must  show  that  the  prosecu‐
tor’s comments “were obviously or clearly improper.” United 
8                                                        No. 12‐2435 

States v. Jones, 600 F.3d 847, 856 (7th Cir. 2010). If the remarks 
were  blatantly  improper,  Stinefast  must  also  demonstrate 
that the statements prejudiced him. United States v. Washing‐
ton, 417 F.3d 780, 786 (7th Cir. 2005). 
    We  do  not  think  the  prosecutor’s  comment  was  clearly 
improper.  Stinefast  describes  the  prosecutor’s  remark  as  an 
attempt to inflame the judge’s passions by referring to Stine‐
fast’s inadmissible statements to the government’s expert re‐
garding prior instances of molestation. The comment seems 
better  construed,  however,  as  an  attempt  to  protect  the  rec‐
ord on appeal by asking the court to confirm that it did not 
consider  the  government’s  representations  regarding  this 
sensitive  issue  when  imposing  sentence.  Given  that  the 
comments at issue are ambiguous at best, we are not inclined 
to find that the prosecutor’s statement was clearly improper. 
See  Donnelly  v.  DeChristoforo,  416  U.S.  637,  647  (1974)  (“[A] 
court  should  not  lightly  infer  that  a  prosecutor  intends  an 
ambiguous remark to have its most damaging meaning”).  
    We note, however, that protecting the record in this way 
was unnecessary under the circumstances. While we appre‐
ciate  the  government’s  attempts  to  make  our  jobs  easier  by 
clarifying issues with the trial court, the district court’s earli‐
er rulings on the subject should have alleviated any concerns 
about the district court’s reliance on anything Stinefast may 
have  said  to  the  government’s  expert.  Months  before  sen‐
tencing,  the  district  court  issued  a  minute order  in  which  it 
expressly  ordered  the  government’s  expert  not  to  distribute 
her  examination  report  “to  any  party,  including  the  court.” 
Moreover,  in  resolving  a  separate  dispute  about  the  report, 
the district judge stated in open court that the report “is not 
going to be used against Mr. Stinefast.” In light of the preex‐
No. 12‐2435                                                           9

isting  clarity  of  the  record  on  this  issue,  we  think  the  gov‐
ernment may have been a little too cautious in raising such a 
sensitive issue at the sentencing proceeding. 
    Even  if  we  found  the  prosecutor’s  comment  to  be  im‐
proper,  however,  Stinefast’s  claim  would  not  succeed  be‐
cause  he  cannot  show  prejudice.  We  are  convinced  that  the 
district court judge did not take the prosecutor’s problematic 
statements  into  account  in  imposing  sentence.  Judges  often 
hear  improper  argument  and  other  forms  of  inadmissible 
evidence that they are presumed to disregard when deciding 
matters of importance. See Harris v. Rivera, 454 U.S. 339, 346 
(1981).  To  overcome  this  presumption  of  conscientiousness 
on the part of district judges, a party must present some evi‐
dence that the statement influenced the court’s decisionmak‐
ing. United States v. Shukri, 207 F.3d 412,  419 (7th Cir.  2000). 
In this case, the district court explicitly stated that “I am not 
considering those as part of my sentence” after the prosecu‐
tor  mentioned  Stinefast’s  incriminating  statements  to  the 
government’s expert. We see no reason not to take the court 
at its word. In the absence of any indication that the district 
court  predicated  her  sentencing  decision  on  Stinefast’s  pur‐
ported  admissions,  we  must  reject  Stinefast’s  prosecutorial 
misconduct challenge. 
    B.  No  Error  Resulted  from  District  Court’s  Considera‐
        tion of Diminished Capacity Argument 
    Stinefast  also  contends  that  the  district  court  failed  to 
give  meaningful  consideration  to  his  argument  that  he  was 
less  deserving  of  punishment  because  his  offense  was  the 
product of a diminished capacity. “In selecting an appropri‐
ate  sentence,  district  courts  are  expected  to  address  princi‐
pal, nonfrivolous arguments in  mitigation”; failure to  do so 
10                                                        No. 12‐2435 

constitutes  procedural  error.  United  States  v.  Chapman,  694 
F.3d  908,  913‐14  (7th  Cir.  2012).  But  “the  judge’s  failure  to 
discuss an immaterial or insubstantial dispute relating to the 
proper sentence would be at worst a harmless error.” United 
States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). 
    Stinefast maintains that the district court erred in failing 
to  address  the  effect  of  Stinefast’s  mental  condition  on  his 
ability to refrain from engaging in the offense of conviction. 
As  a  general  matter,  courts  may  impose  a  lesser  sentence 
based  on  a  defendant’s  diminished  capacity.  United  States  v. 
Miranda,  505  F.3d  785,  792  (7th  Cir.  2007). A  defendant  may 
be entitled  to a lower sentence on this basis if, for example, 
the  defendant  has  “a  significantly  impaired  ability 
to…control behavior that the defendant knows is wrongful” 
and  shows  that  this  lack  of  restraint  “contributed  substan‐
tially to the commission of the offense[.]” U.S.S.G. § 5K2.13. 
So in order to warrant a lower punishment due to a dimin‐
ished  capacity,  there  must  be  some  “showing  that  the  de‐
fendant’s  reduced  mental  capacity  contributed  to  the  com‐
mission of the offense; such a link cannot be assumed.” Unit‐
ed States v. Frazier, 979 F.2d 1227, 1230 (7th Cir. 1992).  
    We  think  the  court’s  discussion,  while  brief,  reflects  its 
consideration and rejection of Stinefast’s diminished capacity 
argument. As  Stinefast  acknowledges,  the  court  did  discuss 
the relationship between his psychological disorders and his 
offense: 
      I  will  accept  your  representation  and  the  representa‐
      tion  of  the  doctor  from  the  report  in  2000  that  you 
      were sexually abused. And no doubt that has had an 
      impact on you. And no doubt during this time period 
      you  were  struggling  with  your  own  problems  of  be‐
No. 12‐2435                                                        11

   ing sexually abused as a child. But knowing what that 
   did  to  you,  you  turned  around  and  victimized  chil‐
   dren.  
    As  the  excerpt  above  shows,  the  court  acknowledged 
Stinefast’s serious mental health issues but decided that they 
had no effect on his willingness to refrain from distributing 
child pornography. Instead, the court reasoned that Stinefast 
was more deserving of punishment because he continued to 
develop the market for child pornography despite knowing 
the harm inflicted on the children involved in its production 
and distribution. 
    Moreover,  the  court’s  discussion  of  this  argument  was 
more  than  sufficient  given  its  lack  of  evidentiary  support. 
Although Stinefast presented evidence showing that he sus‐
tained  serious  psychological  trauma  as  the  victim  of  sexual 
abuse,  there  was  no  evidence  at  all  linking  his  condition  to 
his  offense  conduct.  The  psychiatric  evaluation  Stinefast 
submitted contained diagnoses for post‐traumatic stress dis‐
order,  depression,  and  anxiety  resulting  from  his  sexual 
abuse. But the report did not connect these mental health is‐
sues  with  Stinefast’s  sexual  fascination  with  children  gener‐
ally or to the specific instance of child pornography distribu‐
tion  that  led  to  his  conviction.  Indeed,  the  report  noted  an 
absence  of  evidence  that  Stinefast  was  sexually  attracted  to 
children.  Moreover,  despite  Stinefast’s  suggestions  that  the 
report showed he lacked the intellectual wherewithal to ap‐
preciate the unlawful quality of his actions, the same report 
also  states  that  “Mr.  Stinefast  is  of  above‐average  or  well‐
above average intelligence[.]” The lack of evidence establish‐
ing  a  link  between  Stinefast’s  psychological  disorders  and 
the  offense  of  conviction  rendered  his  diminished  capacity 
12                                                           No. 12‐2435 

argument  immaterial.  See  United  States  v.  Portman,  599  F.3d 
633, 639 (7th Cir. 2010) (“[A] legal diminished capacity find‐
ing  also  requires  a  causal  link  between  the  mental  capacity 
and  the  crime”);  see,  e.g.,  United States  v.  Beier,  490  F.3d  572, 
574  (7th  Cir.  2007)  (affirming  sentence  when  defendant  did 
not “present any evidence suggesting that a low‐normal IQ, 
or  learning  disabilities,  break  down  a  person’s  resistance  to 
becoming…a  producer  of  child  pornography”).  Although 
Stinefast’s  attorney  argued  that  this  connection  existed  in 
this case, these unsupported assertions are not evidence and 
cannot take the place of expert reports or other scientific ev‐
idence needed to establish such a link. United States v. Chap‐
man,  694 F.3d 908, 914‐15 (7th Cir. 2012). Under  the circum‐
stances,  even  if  we  found  any  error  resulting  from  the  dis‐
trict  court’s  discussion  of  this  argument,  it  would  be  harm‐
less. Cunningham, 429 F.3d at 679. 
      C.  Stinefast’s Sentence Was Reasonable 
    Stinefast also argues in passing that his above‐guidelines 
sentence was unreasonable. We review the reasonableness of 
a  district  court’s  sentencing  decision  under  an  abuse  of  dis‐
cretion standard. Gall v. United States, 552 U.S. 38, 46 (2007). 
“We will uphold an above‐guidelines sentence so long as the 
district  court  offered  an  adequate  statement  of  its  reasons, 
consistent with 18 U.S.C. § 3553(a), for imposing such a sen‐
tence.”  United  States  v.  Taylor,  701  F.3d  1166,  1174  (7th  Cir. 
2012)  (quoting  United  States  v.  Adebe,  651  F.3d  653,  657  (7th 
Cir. 2011)). If the court imposes an above‐guideline sentence, 
the  court  “must  provide  a  justification  that  explains  and 
supports  the  magnitude  of  the  variance.”  United  States  v. 
Bradley,  675  F.3d  1021,  1025  (7th  Cir.  2012).  “An  above‐
guidelines  sentence  is  more  likely  to  be  reasonable  if  it  is 
No. 12‐2435                                                         13

based on factors sufficiently particularized to the individual 
circumstances of the case rather than factors common to of‐
fenders  with  like  crimes.”  United  States  v.  Jackson,  547  F.3d 
786,  792‐93  (7th  Cir.  2008)  (internal  quotation  marks  omit‐
ted).  
    We are convinced that the district court appropriately ex‐
ercised  its  discretion  by  selecting  an  above‐guidelines  sen‐
tence for Stinefast. In deciding to impose a term of incarcera‐
tion  more  than  five  years  greater  than  the  top  of  Stinefast’s 
guidelines  range,  the  district  court  considered  a  number  of 
section 3553(a) factors and concluded that they warranted a 
more severe sentence in this case. With respect to Stinefast’s 
personal characteristics, the court focused on Stinefast’s mas‐
sive  collection  of  child  pornography  and  reasoned  that  his 
insatiable  demand  for  such  materials  likely  contributed  to 
the  production  of other images involving the sexual  exploi‐
tation  of  children.  The  court  also  cited  the  particularly  dis‐
turbing  quality  of  Stinefast’s  collection,  including  images  of 
infants being sexually abused, as favoring a higher sentence. 
In addition, the court also noted Stinefast’s criminal history, 
particularly his previous convictions for causing children to 
expose  their  genitals,  as  aggravating  factors.  Moreover,  the 
court  relied  heavily  on  the  need  for  specific  deterrence  in 
imposing  a  higher  sentence  for  Stinefast.  In  discussing  this 
issue, the court found that Stinefast had shown his incorrigi‐
bility  by  viewing  and  distributing  child  pornography  even 
after serving jail time and completing sex offender treatment 
in  connection  with  his  prior  convictions.  In  summary,  the 
district court did not abuse its discretion in determining that 
these certain considerations unique to Stinefast warranted an 
above‐guidelines sentence in his case. 
14                                                   No. 12‐2435 

                         III. CONCLUSION 
      The judgment of the district court is AFFIRMED.